Citation Nr: 1235918	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for hypertension, currently rated as 10 percent disabling.

2.  Entitlement to service connection for bilateral cataracts, to include as secondary to the service connected hypertension.

3.  Entitlement to service connection for kidney damage, to include as secondary to the service connected hypertension.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for bilateral cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diastolic pressure is not predominantly 110 or more, nor is systolic pressure predominantly 200 or more. 

2.  Chronic disability from high cholesterol is not shown.  High cholesterol is a laboratory finding.

3.  The Veteran has not been shown to have kidney damage that is related to his military service or to a service connected disability.

4.  The Veteran's diabetes mellitus, which was first medically diagnosed many years after service, is not attributable to his active military service.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). 

2.  Hypercholesterolemia is not a disability that was incurred in or aggravated by service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

3.  Kidney damage is not a disability that was incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The Veteran's diabetes mellitus is not the result of disease or injury incurred in or aggravated during active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In a VCAA letter of August 2007 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on his behalf.  It also included notice as to the degree of disability and the effective date of the award as required by Dingess, supra.  The notice predated the rating decision.  

VA has a duty to assist the veteran in the development of the claim.  This duty includes providing an examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination for the issues of service connection for kidney damage, high cholesterol and diabetes mellitus.  Under the facts of this case, the Board has no duty to provide a VA examination or obtain a medical opinion.  There is no competent evidence of a disability manifested by kidney damage.  Moreover, there is no indication that any of the claimed disabilities may be due to service or to the service connected hypertension.  The Board has carefully considered the Court's language in Mclendon that the threshold for showing this association is a low one.  However, there is a threshold.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, available service medical records, outpatient treatment records and private medical treatment records have been obtained.  

Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Disability rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath, supra.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Consideration will also be given to whether staged ratings are appropriate at any time during the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hypertension

A 60 percent evaluation may be assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 130 or more.  When the diastolic pressure is predominantly 120 or more, a 40 percent evaluation may be assigned.  When diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 100 or more, or, systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more or who requires continuous medication for control, a 10 percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran filed a claim for an increased disability rating for hypertension in July 2007.  Blood pressure readings of record dating back to a year prior to the filing of the claim are, 140/80, 154/87, 160-163/90-95, 154/87, 126/68, 142/74, 134/74, 129/78, 135/80.  The Veteran was afforded a VA examination in March 2008.  At the time, blood pressure readings were noted to be 142/88, 142/80, and 142/88.  It was noted that hypertension was well controlled on medication.  Thus, since diastolic pressure is not predominantly 110 or more, nor is systolic pressure predominantly 200 or more, there is no basis on which a higher rating may be assigned. 

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of hypertension.  The Veteran's blood pressure simply does not meet the criteria for a higher rating. 



II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as diabetes mellitus and cardiovascular renal disease (kidney disease), may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service connected disorder will be service connected to the extent of the aggravation.  38 C.F.R. § 3.310. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hypercholesterolemia 

Hypercholesterolemia, claimed as high cholesterol, is shown in VA treatment records in recent years.  The Veteran's service treatment records do not reflect such a condition, nor do treatment records for many, many years thereafter.  Even accepting that the Veteran currently has hypercholesterolemia/high blood cholesterol, however, service connection cannot be granted for this condition. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia etc."  Id. at 795. 

As noted above, service connection can only be granted for a disability resulting from disease or injury.  High cholesterol is a laboratory finding.  It is not a disability for which service connection can be granted.  No symptoms, clinical findings or other impairment has been associated with this laboratory finding.  As such, it is not a disability within the meaning of the law granting compensation benefits. 

The Board concludes that while chronic high cholesterol is present, the record does not contain competent evidence of disability from high cholesterol.  In the absence of proof of a current disability from high cholesterol, service connection for high cholesterol is not warranted.  Brammer and Rabideau, supra. 




B.  Kidney damage

The Veteran has claimed service connection for kidney damage.  He has argued that the medication prescribed to control his service connected hypertension has caused his kidneys to be damaged.  A review of the claim file, however, shows that there is no evidence of any kidney damage during or post service.  Therefore, the Veteran's claim must be denied.

Service treatment records are completely silent for any complaints of or treatment for kidney damage or any problem associated with the kidneys.  Post-service, private and VA treatment records are equally silent for any complaints of or treatment for any problems associated with the kidneys.  Moreover, the March 2008 VA examination conducted to assess the current severity of the service connected hypertension, notes that the Veteran denied any kidney dysfunction.  The examiner stated that there were no renal symptoms secondary to hypertension.  

The only evidence of a disability manifested by kidney damage is the Veteran's allegations.  The Veteran, however, while competent to report symptoms, is not competent to state he has kidney damage.  Moreover, as noted above, he himself denied any kidney dysfunction in March 2008.  Therefore, his allegations of kidney damage are not credible.  In sum, the Board concludes that kidney damage is not present but that, even if it is, the record does not contain competent evidence of disability from kidney damage.  In the absence of proof of a current disability manifested by kidney damage, service connection for kidney damage is not warranted.  Brammer and Rabideau, supra. 

C.  Diabetes mellitus

The Veteran is seeking service connection for diabetes mellitus.  Review of the record reflects that the Veteran does receive treatment for diabetes which was first diagnosed many years (approximately 2007) after service and which is controlled by diet. 

The Board finds that entitlement to service connection for diabetes mellitus is not warranted.  Service treatment records are entirely silent as to any signs, symptoms, complaints, treatment, or diagnosis of diabetes mellitus.  The first diagnosis of diabetes mellitus was in 2007, approximately 36 years after the Veteran's separation from service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

While acknowledging the Veteran's belief that his disability is due to service, it is well established that as a lay person, he is not considered capable of opining as to the nature or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly competent to testify as to symptoms such as poor sleep habits or snoring which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence in the record finds a relation between active duty service and the Veteran's current diabetes mellitus.  Moreover, the Veteran himself has not expressed why or how he believes his diabetes mellitus is due to service.  

As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

A disability rating in excess of 10 percent for hypertension, is denied.  

Service connection for hypercholesterolemia is denied.

Service connection for kidney damage, to include as due to the service connected hypertension, is denied.  

Service connection for diabetes mellitus is denied.  


REMAND

The Veteran seeks service connection for bilateral cataracts to include as due to the service connected hypertension.  The Veteran was afforded a VA examination in March 2008.  At the time, the examiner provided an opinion stating that there is no relationship between the cataract and the patient's high blood pressure.  A rationale for the opinion was not provided.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one").  Moreover, an opinion as to direct service connection has not been obtained.  

As such, the Board has determined that a new opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claim file to the March 2008 examiner who provided the opinion regarding the Veteran's cataract and ask that she provide a new opinion including a rationale.  The examiner is to specifically state the reasons why she opined that there is no relationship between the Veteran's cataract and his service connected hypertension.  In discussing the relationship or lack thereof, the examiner should address whether the cataracts were caused by and/or aggravated (permanently made worse) by the hypertension.  Causation and aggravation must be addressed.  The examiner should further provide an opinion as to whether the cataracts are related to the Veteran's service.  The opinion must include the reasons and rationale for the opinion.  The examiner must be provided access to the Veteran's claim file.  

If the original examiner is unavailable, the file should be forwarded to a similarly situated examiner for entry of opinions on the above matters.  If the opinion cannot be entered without additional examination, such examination should be scheduled.

2.  The RO/AMC should review the examination reports to insure that they contain the information and opinions requested in this remand.

3.  If the appeal is not fully granted, the RO/AMC should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


